                                                                                                                                 United States District Court
                                                                                                                                   Southern District of Texas

                                         UNITED STATES DISTRICT COURT                                                                  ENTERED
                                                                                                                                    February 05, 2019
                                          SOUTHERN DISTRICT OF TEXAS
                                                                                                                                   David J. Bradley, Clerk
                                              MCALLEN DIVISION

MICAH GARY JOEL ROLPH,                                                    §
                                                                          §
                                                                          §
VS.                                                                       § MISC. ACTION NO. 7:18-MC-00597
                                                                          §
TJ STAR & OLIVAREZ TOWING,                                                §


                   ORDER ADOPTING REPORT AND RECOMMENDATION

           Before the Court is Plaintiff’s motion to proceed in forma pauperis and proposed 42
U.S.C. § 1983 complaint, which had been referred to the Magistrate Court for a report and
recommendation.                 On January 18, 2019, the Magistrate Court issued the Report and
Recommendation, recommending that the motion to proceed in forma pauperis with respect to
this action, No. 7:18-MC-597, be DENIED as moot, and that the Clerk of the Court be directed
to close the instant case and CONSOLIDATE it with Case No. 7:18-MC-579, using Case No.
7:18-MC-579 as the lead case. The time for filing objections has passed and no objections have
been filed.
           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error.1 Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, Plaintiff’s motion to proceed in forma pauperis
with respect to this action, No. 7:18-MC-597, is DENIED as moot. The Clerk of the Court is
directed to close Case No. 7:18-MC-597 and CONSOLIDATE it with Case No. 7:18-MC-579,
with Case No. 7:18-MC-579 as the lead case. A copy of this order shall also be entered in Case
No. 7:18-MC-579.
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 5th day of February, 2019.

                                                                              ___________________________________
                                                                                         Micaela Alvarez
                                                                                    United States District Judge

1
 As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’ ” Douglas v. United States
Service Auto. Ass’n, 79 F.3d 145, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superceded by statute
on other grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n. 5 (5th
Cir. April 2, 2012).
1/1
